613 S.W.2d 90 (1981)
William TERRY, Appellant,
v.
STATE of Arkansas, Appellee.
Supreme Court of Arkansas.
March 16, 1981.
E. Alvin Schay, State Appellate Defender by Jack R. Kearney, Deputy State Appellate Defender, Little Rock, for appellant.
Steve Clark, Atty. Gen., Little Rock, for appellee.
PER CURIAM.
William Terry, through his attorney, has filed a motion for a rule on the clerk. The motion admits that the record was not timely filed and states the reason for the delay is:
The record in this case arrived at the Appellate Public Defender's office approximately two days before the due date, but was not turned over immediately to the attorney to whom it was assigned because the Appellate Public Defender's director was involved with legislative efforts to continue operation of said office.
If the motion, verified, had stated that the attorney was at fault in making an error in the computation of time, or gave any good cause, the motion could be granted.
In a per curiam opinion regarding belated appeals rendered February 5, 1979, 265 Ark. 964, we discussed the problem of an untimely tender of a record caused by the attorney. There we said that we have no alternative except to grant the motion for relief in such a case. However, we pointed out that a copy of the per curiam order would be forwarded to the Committee on Professional Conduct as is our practice.
We do not hold that we will deny this belated appeal when a good cause is shown to grant the rule on the clerk.